           Case 5:16-cv-00310-gwc Document 96 Filed 03/02/19 Page 1 of 3



Mathew K. Higbee (Pro Hac Vice)
Naomi Sarega (Pro Hac Vice)
HIGBEE & ASSOCIATES
1504 Brookhollow Dr., Suite 112
Santa Ana, CA 92705
(714) 617-8352
(714) 597-6729 facsimile
Email: mhigbee@higbeeassociates.com
nsarega@higbeeassociates.com

Gregory P. Howard
DONOVAN O’CONNOR & DODIG
116 South St.,
Bennington, VT 05201
(802) 442-3233
gph@docatty.com
Attorneys for Defendant/Counterclaim Plaintiff,
ADLIFE MARKETING
& COMMUNICATIONS CO., INC.,

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF VERMONT

 MYWEBGROCER, INC.,                               Civil Action No. 5:16-CV-00310-GWE

                       Plaintiff and              MOTION FOR LEAVE TO FILE
                                                  DOCUMENTS UNDER SEAL
 Counterclaim Defendant,

 v.

 ADLIFE MARKETING &
 COMMUNICATIONS CO., INC.,

                           Defendant and
 Counterclaim Plaintiff.



      ASSENTED-TO MOTION FOR LEAVE TO FILE CONFIDENTIAL MATERIAL
                              UNDER SEAL

        Pursuant to Local Rules 5.2 and 7, Defendant and Counterclaim Plaintiff Adlife

 Marketing and Communications Co, Inc. ("Adlife"), by and through its undersigned attorneys,

 hereby moves for leave to file the following documents in unredacted form under seal:



                                                    1
                                                               MOTION FOR LEAVE TO FILE UNDER SEAL
         Case 5:16-cv-00310-gwc Document 96 Filed 03/02/19 Page 2 of 3



       • Adlife’s Motion for Summary Judgment
       • Adlife’s Statement of Undisputed Facts; and
       • Complete versions of Exhibit 20 – Excerpts from the 30(b)(6) Deposition of
       MyWebGrocer, Inc. - Jeremiah “Jerry” Tarrant as testifying witness

       The excerpts from the 30(b)(6) Deposition of MyWebGrocer, Inc. listed above contains

material that has been designated "Confidential" pursuant to the Confidentiality Stipulation and

Protective Order (ECF 40) entered in this case. The Confidential material contained in that

document are further referenced or quoted in Adlife’s Motion for Summary Judgment and

Statement of Undisputed Facts.

       Pursuant to Local Rule 7(a)(7), the undersigned certifies that Adlife made a good faith

attempt to obtain Defendant's assent to the relief requested herein, and that MyWebGrocer’s

counsel has provided the requested assent.

       WHEREFORE, Adlife respectfully requests that this Court GRANT its Motion to File

the foregoing documents in unredacted form under seal and in redacted form on ECF.

Dated: March 1, 2019                         Respectfully submitted,

                                                    /s/ Mathew K. Higbee
                                                    Mathew K. Higbee, Esq.
                                                    Naomi M. Sarega, Esq.
                                                    HIGBEE & ASSOCIATES
                                                    1504 Brookhollow Dr., Ste 112
                                                    Santa Ana, CA 92705-5418
                                                    (714) 617-8349
                                                    mhigbee@higbeeassociates.com
                                                    nsarega@higbeeassociates.com

                                                    /s/ Gregory P. Howard
                                                    Gregory P. Howard
                                                    Donovan O’Connor & Dodig, LLP
                                                    116 South St.
                                                    Bennington, VT 05201
                                                    (802) 442-3233
                                                    gph@docatty.com




                                                    2
                                                               MOTION FOR LEAVE TO FILE UNDER SEAL
          Case 5:16-cv-00310-gwc Document 96 Filed 03/02/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by
electronically filing with the Clerk of the Court using CM/ECF on this 1st day of March 2019,
on all counsel or parties of record on the service list below.


                                                       /s/ Gregory P. Howard
                                                       Gregory P. Howard



                                         SERVICE LIST

Matthew S. Borick
mborick@drm.com
Cathleen E. Stadecker
cstadecker@drm.com
Peter Kunin
pkunin@drm.com
DOWNS RACHLIN MARTIN, PLLC
199 Main Street
P.O. Box 190
Burlington, VT 05402




                                                       3
                                                                 MOTION FOR LEAVE TO FILE UNDER SEAL
